Order entered August 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00449-CR

                      LORENA MONSERRATH GANDARA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068742

                                             ORDER
       Before the Court is court reporter Misty Skinner’s August 10, 2018 request seeking a

second extension of time to file the reporter’s record.

       In her July 13, 2018 first request for extension, Ms. Skinner stated that she had not

received payment for the record, and appellant’s counsel had informed her that appellant was not

sure if appellant was “going forward with the appeal.” By order entered July 19, 2018, the Court

granted Ms. Skinner an extension and ordered appellant to file, within ten days, verification that

she had requested the reporter’s record be prepared and had either paid for the record, made

arrangements to pay for the record, or was entitled to appeal without paying for the record.

       In her second request, Ms. Skinner relates that she has not been paid for the record nor

has she had any further communication from appellant’s counsel. Appellant has not provided the
verification as ordered. The clerk’s record has been filed in this appeal. Documents within the

clerk’s record show the trial court found appellant indigent and appointed counsel to represent

her for trial.

         The Court ORDERS the trial court to conduct a hearing to determine whether appellant

intends to proceed with her appeal and, if so, whether she is entitled to proceed without payment

for the reporter’s record. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal, and

whether appellant is entitled to proceed without payment for the reporter’s record. If the trial

court cannot obtain appellant’s presence at the hearing, the trial court shall conduct the hearing in

appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no

pet.) (per curiam). If appellant desires to prosecute the appeal and is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.



                                                      /s/     CRAIG STODDART
                                                              JUSTICE




                                                –2–